Examiner’s Statement of Reasons for Allowance
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-10 are allowed.

The following is an examiner’s statement of reasons for allowance:
The primary reason independent claim 1 is allowable is because the closest prior art of record, US 2009/0190522 by Horn et al., fails to teach or fairly suggest either alone or in combination with the prior art of record a mesh network system adapted for a wireless access point, wherein the mesh network system includes a plurality of mesh network nodes connected to each other in a tree topology, wherein the mesh network nodes comprises: a root node communicatively connected to the wireless access point; a plurality of relay nodes; and a plurality of leaf nodes; wherein each of the mesh network nodes stores a mesh network address, and the root node and each of the relay nodes store a routing table; wherein the relay nodes and the leaf nodes are configured to receive a first downlink message having a first downlink destination address; wherein when one of the relay nodes that receives the first downlink message determines that the first downlink destination address fails to match the mesh network address of its own, the one of the relay nodes queries the routing table of its own to find a first next-hop node address directing to the first downlink destination address, and the one of the relay nodes forwards the first downlink message to the mesh network node .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure are:
US 2006/0029060 teaches a method of packet switched transport is provided using digraphs defining paths among nodes in which a graph identifier, instead of a literal destination address, is used to determine paths through the network. 
US 2008/0304485 teaches tagging packets and forwarding packets in a wireless mesh network using stored forwarding information for the tag, wherein the forwarding information is according to a centrally determined routing and tag distribution method.
US 2009/0190522 teaches a routing table is provided to each of the wireless relay nodes, wherein the routing table identifies each wireless relay node in 
US 10588069 teaches  receiving first route request identifying destination mesh network device of the wireless mesh network and first path selection metric value and determining path selection metric increment value that reflects radio channel contention by first mesh network device and second mesh network device
US 2002/0013856 teaches determining various cost metrics and routing in a computer network using a routing table of Fig. 3
US 2005/0036486 teaches discovering an ad hoc network by having the source node generate a data packet including its source address, the destination address, and a field indicating that the source node requests route information from the source node to the destination node. The data packet is forwarded through the network until the data packet is received by the destination node.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN S ROBERTS whose telephone number is (571)272-3095. The examiner can normally be reached M to F, 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on (571) 272-7969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BRIAN S. ROBERTS
Primary Examiner
Art Unit 2466



/BRIAN S ROBERTS/Primary Examiner, Art Unit 2466